{¶ 25} While I do not disagree with the majority's analysis of appellant's assignments of error and I concur in its disposition of this appeal, I would do so for another reason.
 {¶ 26} I conclude appellant's no contest plea before trial fails to preserve his assignments of error for this Court's review.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Municipal Court of Fairfield County, Ohio, is affirmed. Costs assessed to Appellant.